Case 8:20-cv-00089-DOC-JDE Document 72 Filed 05/10/21 Page 1 of 10 Page ID #:783




 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.corn
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                    CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           REPLY IN SUPPORT OF
                                           DEFENDANTS' MOTION TO
15                          Plaintiff,     ENFORCE THE BINDING
                                           SETTLEMENT TERMS SHEET
16        vs.
                                           "REDACTED VERSION OF
17                                         DOCUMENT FILED UNDER SEAL
     DESCENDENT STUDIOS INC., a
                                           PURSUANT TO ORDER OF THE
18   Texas corporation, and ERIC           CrIURT DATED API)!!, 20, /021; Lf




19   PETERSON, an individual,

20                      Defendants.
     DESCENDENT STUDIOS INC., a            Date:      May 24, 2021
21                                         Time:      8:30 a.m.
     Texas corporation,
                                           Courtroom: 9D
22
                      Counterclaimant,
23
          VS.
24                                         Judge: Hon. David O. Carter
25   LITTLE ORBIT LLC, a California
                                           Complaint Filed:   1/16/2020
     Limited Liability Company,
26
                      Counterdefendant.
27
28
Case 8:20-cv-00089-DOC-JDE Document 72 Filed 05/10/21 Page 2 of 10 Page ID #:784




 1           Defendants and Counterclaim Plaintiffs Eric Peterson and Descendent Studios,
 2   Inc. respectfully submit this Reply in Support of their Motion to Enforce the
 3   Binding Settlement Terms Sheet between Defendants and Little Orbit, LLC ("LO"
 4   or "Little Orbit").
 5   I.      "Revenues" Means Revenues, Not Net Sales Nor Profits.
 6           While Little Orbit is correct that there must be a meeting of the minds for a
 7   contract to exist and be made, whether there is a meeting of the minds, whether a
 8   contract was formed, and what the words mean cannot be based on Little Orbit's
 9   post-hoc, self-serving statements about its subjective state of mind and unexpressed
10   subjective intent. Rather, all of these issues are objectively determined based on the
11   Parties "objective manifestations" of assent and intent made at the time of
12   contracting. This rule exists primarily to prevent and foreclose the type of
13   backsliding and re-negotiating which Little Orbit is improperly attempting in this
14   case.
15           California recognizes the objective theory of contracts. It is the objective
             intent, as evidenced by the words of the contract, rather than the subjective
16
             intent of one of the parties, that controls interpretation.
17                                               •   •   •




18           Thus, evidence of undisclosed subjective intent of the parties is irrelevant to
             determining the meaning of contractual language. Rather, it is the outward
19
             manifestation or expression of assent which is controlling. With the respect to
20           the interpretation of a written settlement agreement, one court has stated that
             "the true, subjective by unexpressed intent of a party is immaterial and
21
             irrelevant."
22
23   Berman v. Bromborg, 56 Cal. App. 4th 936, 948, 65 Cal. Rptr. 2d. 777, 783 (2d.
24   Dist. Ct. App. 1997).
25           "A signature on a written contract is an objective manifestation of assent."
26   Rodriguez v. Ow, 212 Cal. App. 4th 1020, 1027, 151 Cal Rptr. 3rd 667, 672 (2013).
27   "If the terms are unambiguous there is ordinarily no occasion for additional
28   evidence of the parties' intent. Their "actual intent," for purposes of contract law, is
                                                 -1-
Case 8:20-cv-00089-DOC-JDE Document 72 Filed 05/10/21 Page 3 of 10 Page ID #:785




 1   that to which they manifested assent by executing the agreement." Id. Thus, a
 2   parties' secret, unexpected subjective interpretation of words is irrelevant in
 3   interpreting a contract:
 4        Ordinarily, the words of the document are to be given their plain meaning and
          understood in their common sense; the parties' expressed objective intent, not
 5
          their unexpressed subjective intent, governs.
 6
          The true, subjective, but unexpressed intent of a party is immaterial and
 7
          irrelevant.
 8
 9   Vaillette v. Fireman's Fraud Ins. Co., 18 Cal. App. 4th 680, 686, 690, 22 Cal Rptr.
10   807, 810, 814 (4th Dist. Ct. App. 1993). Cal. Civ. Code §§ 1636, 1638. Here the
11   plain meaning and dictionary definition
12
13        Here, Little Orbit's secret, unexpressed intent that                allegedly meant
14                              was never expressed to Defendants, who had no idea of that
15   purported intent and understanding for weeks after the
16                    was signed. In addition, given the vast differences between the
17                                               there is no reason that Defendants should
18   have known about Little Orbit's erroneous and incorrect interpretation. Thus there is
19   no basis for setting aside the        or any part of it based on any alleged unilateral
20   mistake of fact by Little Orbit.
21        In addition, there is no reason that
22             would be unconscionable, as the           was carefully negotiated by
23   skilled counsel at arm's length, Defendants own the relevant
24                              are typically based on           and not on          or
25   profits, which are subjective and easy to manipulate. Furthermore, Defendants'
26   evidence would have clearly shown that Little Orbit's many
27   and failures to perform were responsible for the                              based on
28   which Little Orbit                                                          and term

                                                 -2-
Case 8:20-cv-00089-DOC-JDE Document 72 Filed 05/10/21 Page 4 of 10 Page ID #:786




 1   sheet addendum in February of 2019. Therefore, there is no basis for setting aside
 2   the         based on a mistake. See Donovan v. RRL Corp, 26 Cal. 4th 261, 280-282
 3   (Cal. Sup. Ct. 2001); Restatement (Second) of Contracts § 153.
 4         The word                was not used or defined in the
 5   To the contrary, the term used in the
 6   very different term which clearly has a very different meaning and a very different
 7   connotation.
 8         Little Orbit's claim that it construed            not by its common dictionary
 9   definition but rather to be the same thing as
10                is untrue, illogical and objectively baseless. First, the
11                never defined or used the terms                       , but rather the very
12   distinct and different term
13         Second, Little Orbit breached and then terminated the
14                                                              long ago in February of 2019,
15   which is what caused this litigation.
16         Third, the                                    provided for
17               (p. 2, ¶ 19), which completely cancelled the
18         Fourth, the parties' relationship under the                                     is
19   not based on and looks nothing like their relationship under the
20                To the contrary, under the
21   assumed absolutely no responsibility for performing
22            after transferring                                 to Little Orbit.
23         The                                      was a completely different animal from
24   the terminated                              The
25   simply and objectively was not a continuation of the Development Agreement in
26   whole or in part. There is no objectively logical or accurate reason that Little Orbit
27   could have reasonably expected the meanings of words not used or defined in the
28                                           to have the same meaning as its different term

                                                -3-
Case 8:20-cv-00089-DOC-JDE Document 72 Filed 05/10/21 Page 5 of 10 Page ID #:787




 1               when used in the very different                                        In
 2   addition, the parties simply did not base the                                on the
 3                              Rather, they were the product of back-and-forth dickering
 4   and negotiations.
 5         In short, as judged by the plain language dictionary definition of the words
 6   they chose and used, as properly judged by their objective manifestations of assent
 7   and meaning, and properly disregarding post-hoc subjective statements of Little
 8   Orbit's inaccurate, baseless, purported secret meaning of                  the parties
 9   agreed that Defendants would                                    based on a percentage
10
11   II.   Little Orbit is Not Entitled to Skip
12         The next impasse in the signing of the long-form written
13   has risen due to Little Orbit's erroneous assertion that the phrase
14                   actually means and includes "all three            not made at all."
15   Nothing could be further from the truth.
16         To be sure, Little Orbit expressed some concern about its
17   and ability to make                        on time during the settlement negotiations.
18   Therefore, the parties built in a remedy (a higher percentage
19   for "any                              ' (emphasis supplied.) Little Orbit erroneously
20   wants to disregard not only the words             but also the fact that
21   singular. The simple, plain-language meaning of
22
23     Oddly, Little Orbit devotes several pages of its Opposition to arguing about the
24   meanin of the word " rofits." Tellin 1 " rofits" is not a word that was ever used
     in the                                                                        Like
25                "profits" has a very different definition and connotation than
     as "profits" means profits or income after subtracting costs and o eration expenses.
26   Once again, Little Orbit and its counsel have confused               with another,
     very dissimilar word and concept. See Black's Law Dictionary, first definition of
27   "profit," 11th ed. at p. 1463: ("The excess of revenue over expenditures in a
28   business transaction: Gain.
Case 8:20-cv-00089-DOC-JDE Document 72 Filed 05/10/21 Page 6 of 10 Page ID #:788




 1   is that if Little Orbit made one late payment, the earlier
 2   would be part of Descendant's                                      resulting from Little
 3   Orbit's admittedly                                  Once again, the parties simply did not
 4   base the                                                                        Rather, they
 5   were the product of back-and-forth dickering and negotiations.
 6         The                                         and would not be a             to
 7   Descendent. Under the Binding Settlement Terms Sheet, Defendants get the ■
 8                   on the back end of the                     in any event. If there is a
 9                      by Little Orbit, part of the                    gets advanced in time.
10   Little Orbit still gets                             even if there is a                     by
11   Little Orbit. That means that if the game sells well, the early
12   after a                   by Little Orbit yields
13   Descendent in the long run. That cannot possibly be a disproportionate or punitive
14   penalty clause.
15         Additionally, Little Orbit's ongoing concern about
16
17   was signed highlights its clear                                                       Properly
18   viewing the grave risks and potential damages that Little Orbit's
19                               Descendant pose to Little Orbit's ability to
20
21   in any event is neither a windfall nor a punitive penalty.
22         There is nothing in the
23                                                                                         That is as
24   it should be. If Little Orbit does not make the                      does not
25             Defendants are and should be entitled to
26   payments. This is especially so because Defendants are releasing their very clear
27   right to                                           due under the
28   terms sheet amendment to the Development Agreement. The accelerated (but not

                                                 -5-
Case 8:20-cv-00089-DOC-JDE Document 72 Filed 05/10/21 Page 7 of 10 Page ID #:789




 1   additional)                        is reasonable and proportionate and neither
 2   punitive nor a penalty.
 3   III.   Defendants are Not Seeking Advisory Opinions.
 4          Little Orbit wrote Defendants and expressly stated that it would not
 5                       if the Court adopted Defendants' position on the plain language
 6   meaning of                (Ex. A to Declaration of Eric Peterson in Support of Motion
 7   to Enforce). This was a clear repudiation of Little Orbit's good faith best efforts
 8   obligations as                                        (Memo In Support of Motion to
 9   Enforce at p. 4). There is nothing improper or inadmissible about Defendants calling
10   this breach and repudiation to the Court's attention. Defendants are not seeking to
11   establish the fact or the amount of Little Orbit's liability on the original claims
12   asserted in this litigation. Therefore, there is no prohibition on Defendants using
13   these alleged settlement negotiations to show Little Orbit's
14   which has created a real, actual justiciable controversy.
15          Federal Rule of Evidence 408 provides that settlement communications are not
16   admissible for certain limited purposes. Those limited purposes are "to prove or
17   disprove the validity or amount of a disputed claim or to impeach by a prior
18   inconsistent statement or contradiction." F.R.E. 408(a).
19          Section (b) of Rule 408 provides that "the court may admit this evidence for
20   another purpose." The other purpose for which Little Orbit's email is being used
21   here is to show repudiation and breach of the                                         not
22   for impeachment and not to establish liability on the original claims. See Cates v.
23   Morgan Portable Bldg. Corp., 780 F. 2d 683, 691 (7th Cir. 1985) (settlement
24   communications admissible to show breach of settlement agreement). See also
25   Basha v. Mitsubishi Motor Credits of Am., Inc., 336 F. 3d 451, 454 n. 4 (5th Cir.
26   2003); Central Soya Co. v. Epstein Fisheries, Inc., 676 F. 2d 939, 944 (7th Cir.
27   1982) (both holding that settlement negotiations are admissible to prove or construe
28   the terms of the settlement agreement).

                                               -6-
Case 8:20-cv-00089-DOC-JDE Document 72 Filed 05/10/21 Page 8 of 10 Page ID #:790




 1        In addition, a statement that a party refuses to abide by a prior written
 2   agreement is not a settlement communication in the first place but rather a breach
 3   and repudiation.
 4        Therefore, the repudiation claim is ripe and Little Orbit should be found in
 5   breach and ordered to comply with its good faith best efforts obligation as an
 6
 7        The other alleged "advisory" issues are also simply Defendants seeking proper
 8   and lawful remedies for Little Orbit breaching and repudiating
 9
10   IV. Little Orbit Is Only Entitled to Use the Game Code as it Was Known and
         Discussed at the Time of the Binding Settlement Terms Sheet.
11
12                                                 did not require Descendent to provide,
13   deliver, transfer any                             Rather, it grants Little Orbit a
14                                    which it already had in its possession for testing and
15   evaluation purposes. (BSTS ¶12). The minor work which Descendent performed
16   for only about a week after Little Orbit
17                              in February of 2019 consisted of minor debugging work
18   and removal of Little Orbit's preferred and specified APT (Application Program
19   Interface). Therefore, that work was contrary to Little Orbit's specified development
20   path and would not be useful to Little Orbit.
21        Contrary to Little Orbit's incorrect assertion, this small amount of additional
22   work, post-termination, was never discussed or offered to Little Orbit in connection
23   with the                                    negotiations, in part because it would be
24   of little or no use to Little Orbit. It is at best unclear and worst fictional whether and
25   how Little Orbit developed its alleged subjective "understanding" that Defendants
26   continued to develop the game for                          Little Orbit's
27                 Simply put, that assertion is made up and not factual and the alleged
28                      additional development work simply did not take place.

                                                -7-
Case 8:20-cv-00089-DOC-JDE Document 72 Filed 05/10/21 Page 9 of 10 Page ID #:791




 1          There was about                     done to reinsert an existing API which
 2    deviated from Little Orbit's development path. If the Court decides that Little Orbit
 3    is entitled to            work done to remove Little Orbit's mistakes, then
 4    Defendants are willing to convey or transfer the "additional"
 5    reversing Little Orbit's development path. However, the alleged failure by
 6    Defendants to provide Little Orbit with something that was never promised nor even
 7    discussed with them, and which would be worthless to Little Orbit in any event, is
 8    not a substantial failure of consideration.
 9    V.    CONCLUSION.
10          For all of the foregoing reasons, Defendants' positions on the plain language
11    and meaning of the         are correct and should be enforced. Little Orbit is in
12    breach of the        and should be required to comply with it, to make the
13                and to pay Defendants their
14    Dated: May 10, 2021                    Respectfully su mitted,
15
                                             By:
16                                                   Counsel
17
                                             Nada I. Shamonki (SBN 205359)
18                                           MINTZ LEVIN COHN FERRIS GLOVSKY
                                             AND POPEO P.C.
19
                                             2029 Century Park East, Suite 3100
20                                           Los Angeles, CA 90067
                                             Telephone: (310) 586-3200
21
                                             Facsimile: (310) 586-3202
"Y)                                          Email: nshamonki@mintz.com
23                                           Michael C. Whitticar (admitted pro hac vice)
24                                           NOVA IP Law, PLLC
                                             7420 Heritage Village Plaza, Suite 101
25                                           Gainesville, VA 20155
26                                           Tel: 571-386-2980
                                             Fax: 855-295-0740
27                                           E-mail: mikew@novaiplaw.com
28
                                             Counselfor Defendants
                                               -8-
Case 8:20-cv-00089-DOC-JDE Document 72 Filed 05/10/21 Page 10 of 10 Page ID #:792




 1                                 CERTIFICATE OF SERVICE
 2          I, the undersigned, certify and declare that I am over the age of 18 years,
 3    employed in the County of Los Angeles, State of California, and am not a party to
 4    the above-entitled action.
 5          On May 10, 2021, I filed a copy of the following document(s):
 6    [REDACTED] REPLY IN SUPPORT OF DEFENDANTS' MOTION TO
      ENFORCE THE BINDING SETTLEMENT TERMS SHEET
 7
      By electronically filing with the Clerk of the Court using the CM/ECF system which
 8    will send notification of such filing to the following:
 9
        • Leo Edward Lundberg , Jr
10
           leo.law.55@gmail.com
11
        • Michael Danton Richardson
12
           mdantonrichardson@yahoo.corn
13
14
            Executed on May 10, 2021, at Los Angeles, California. I hereby certify that I
15
      am employed in the office of a member of the Bar of this Court at whose direction
16
      the service was made.
17
                                             /s/ Diane Hashimoto
18                                          Diane Hashimoto
19
20
21
22
23
24
25
26
27
28

                                               -1-
